                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

JAMES RUTHERFORD                      CASE NO.
                                      5:19−cv−01573−DSF−SHK
            Plaintiff(s),
     v.                               Order to Show Cause re
RENE A TOBAR, et al.                  Dismissal for Lack of
                                      Prosecution
           Defendant(s).




    Default has been entered by the Clerk as to the remaining defendants. No
  motion for default judgment has been filed. Plaintiff is ordered to file a
  motion for default judgment on or before . Failure to file a default judgment
  motion by that date may result in sanctions, including dismissal for failure to
  prosecute.

    IT IS SO ORDERED.

Date: November 26, 2019                    /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
